Fourth Court of Appeals
                            San Antonio, Texas
                                 JUDGMENT
                               No. 04-14-00217-CR

                                Jose Luis RIOJAS,
                                     Appellant

                                        v.

                              The STATE of Texas,
                                    Appellee

           From the 175th Judicial District Court, Bexar County, Texas
                         Trial Court No. 2013CR1304
                  Honorable Mary D. Roman, Judge Presiding

BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE CHAPA

 In accordance with this court’s opinion of this date, this appeal is DISMISSED.

 SIGNED November 12, 2014.


                                         _________________________________
                                         Luz Elena D. Chapa, Justice